Case 8:20-cv-00661-DOC-KES Document 22 Filed 07/22/20 Page 1 of 6 Page ID #:146



                         UNITED STATES DISTRICT COURT  JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00661-DOC-KES                                       Date: July 22, 2020

 Title: LINDA PEHOVIACK v. ALEX AZAR


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                    Not Present
               Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                          ATTORNEYS PRESENT FOR
             PLAINTIFF:                                    DEFENDANT:
            None Present                                    None Present


        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING MOTION TO
                                   DISMISS [10]

        Before the Court is a Motion to Dismiss (“Motion”) (Dkt. 10), brought by
 Defendant Alex Azar, sued here in his official capacity as Secretary of the U.S
 Department of Health and Human Services. The Court finds this matter appropriate for
 resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Having
 reviewed the moving papers submitted by the parties, the Court now GRANTS
 Defendant’s Motion.

 I.     Background

        A.     Facts

         The following facts are drawn from Plaintiff Linda Pehoviack’s Complaint
 (Dkt. 1). In March 2017, Plaintiff was diagnosed with glioblastoma multiforme
 (“GBM”), a type of brain cancer. Compl. ¶¶ 13, 19. To treat her GBM, Plaintiff was
 prescribed tumor treatment field therapy (“TTFT”), which slows the progression of tumor
 cell replication and prolongs patients’ lives. Id. ¶¶ 14-16, 20. Plaintiff has benefitted from
 a series of Medicare determinations that her TTFT was a covered as a medically
 reasonable and necessary treatment. Id. ¶ 21. However, on February 18, 2020, the
Case 8:20-cv-00661-DOC-KES Document 22 Filed 07/22/20 Page 2 of 6 Page ID #:147
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00661-DOC-KES                                            Date: July 22, 2020

                                                                                         Page 2

 Medicare Appeals Council (“MAC”) issued a decision that Plaintiff’s TTFT for the
 period of July 8, 2018 through October 8, 2018 was not “medically reasonable and
 necessary.” Id. ¶¶ 23-24.

        B.     Procedural History

        Plaintiff filed her Complaint on April 4, 2020, alleging six causes of action: one
 under 42 U.S.C. § 405, and five for various violations of the Administrative Procedure
 Act, for which she seeks review under 5 U.S.C. § 706. See generally Compl.

        Defendant filed the instant Motion on June 12, 2020. On June 15, 2020, Plaintiff
 filed her Opposition (Dkt. 13), and Defendant submitted its Reply (Dkt. 15) on June 29,
 2020.

 II.    Legal Standard

        A.     Motion to Dismiss

         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint
 include “a short and plain statement of the claim showing that the pleader is entitled to
 relief.” To meet that standard, a plaintiff must allege “enough facts to state a claim to
 relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
 Conversely, a complaint must be dismissed under Rule 12(b)(6) when a plaintiff’s
 allegations fail to set forth a set of facts that, if true, would entitle the complainant to
 relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Twombly, 550 U.S. at 555 (holding
 that a claim must be facially plausible in order to survive a motion to dismiss).

        The pleadings must raise the right to relief beyond the speculative level; a plaintiff
 must provide “more than labels and conclusions, and a formulaic recitation of the
 elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citing Papasan v.
 Allain, 478 U.S. 265, 286 (1986)). Making such a determination is a “context-specific
 task that requires the reviewing court to draw on its judicial experience and common
 sense.” Iqbal, 556 U.S. at 679. On a motion to dismiss, a court accepts as true a plaintiff’s
 well-pleaded factual allegations and construes all factual inferences in the light most
 favorable to the plaintiff. See Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 1025, 1031 (9th Cir. 2008). A court is not required to accept as true legal conclusions
 couched as factual allegations. Iqbal, 556 U.S. at 678.
Case 8:20-cv-00661-DOC-KES Document 22 Filed 07/22/20 Page 3 of 6 Page ID #:148
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00661-DOC-KES                                           Date: July 22, 2020

                                                                                        Page 3

        In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents
 of the complaint and material properly submitted with the complaint. Van Buskirk v.
 Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v.
 Richard Feiner & Co., Inc., 896 F.2d 1542, 1555, n.19 (9th Cir. 1990). Under the
 incorporation by reference doctrine, the court may also consider documents “whose
 contents are alleged in a complaint and whose authenticity no party questions, but which
 are not physically attached to the pleading.” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.
 1994), overruled on other grounds by Galbraith v. County. of Santa Clara, 307 F.3d
 1119, 1121 (9th Cir. 2002). The court may treat such a document as “part of the
 complaint, and thus may assume that its contents are true for purposes of a motion to
 dismiss under Rule 12(b)(6).” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

        When a motion to dismiss is granted, the court must decide whether to grant leave
 to amend. The Ninth Circuit has a liberal policy favoring amendments, and thus leave to
 amend should be freely granted. See, e.g., DeSoto v. Yellow Freight Sys., Inc., 957 F.2d
 655, 658 (9th Cir. 1992). However, a court need not grant leave to amend when
 permitting a plaintiff to amend would be an exercise in futility. See, e.g., Rutman Wine
 Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to
 amend is not an abuse of discretion where the pleadings before the court demonstrate that
 further amendment would be futile.”).

        B.     Standing

          Under Article III of the Constitution, the judicial power of the United States,
 vested in the federal courts, extends only to “Cases” and “Controversies.” U.S. Const.
 art. III, §§ 1-2. Because the Constitution does not precisely define the reach of this
 judicial power, courts have developed the doctrine of standing. While some aspects of
 standing doctrine are “merely prudential considerations,” it also contains a “core
 component,” the case-or-controversy requirement. Lujan v. Defs. of Wildlife, 504 U.S.
 555, 560 (1992). To prevent “federal courts [from] exceed[ing] their authority,” the law
 of Article III standing “confines the federal courts to a properly judicial role” by
 “limit[ing] the category of litigants empowered to maintain a lawsuit in federal court.”
 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citations omitted).

         This “irreducible constitutional minimum” has three requirements. First, the
 plaintiff must have suffered a concrete and particularized injury in fact, which must be
 actual or imminent, rather than speculative. Second, the injury must be fairly traceable to
 the defendant’s alleged conduct. Third, the injury must be likely redressable by a
 favorable decision by the court. Lujan, 504 U.S. at 560-61 (1992). These requirements
Case 8:20-cv-00661-DOC-KES Document 22 Filed 07/22/20 Page 4 of 6 Page ID #:149
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00661-DOC-KES                                           Date: July 22, 2020

                                                                                        Page 4

 must be met for each claim the plaintiff brings, and for each remedy sought. Davis v.
 FEC, 554 U.S. 724, 734 (2008) (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,
 352 (2006)).

         The relevant injury, for purposes of Article III standing, can be the violation of a
 right defined by statute; that is, Congress can elevate “previously inadequate” injuries “to
 the status of legally cognizable injuries.” Lujan, 504 U.S. at 578 (citations omitted).
 However, the violation of a statutory right does not automatically constitute an injury in
 fact, and may not be sufficient to support standing. Spokeo, 136 S. Ct. at 1549. As the
 Supreme Court has explained, “a bare procedural violation, divorced from any concrete
 harm,” cannot satisfy the injury-in-fact requirement. Id. A key inquiry, then, is not merely
 whether a statutory right was violated, but whether that violation actually harmed (or
 posed some risk of harm to) some concrete interest. See id. at 1549-50; see also Frank v.
 Gaos, 139 S. Ct. 1041, 1045 (2019) (reaffirming that Spokeo “rejected the premise” that
 an injury in fact automatically exists solely because a statute grants the plaintiff a right
 and authorizes suits to enforce said right); Summers v. Earth Island Inst., 555 U.S. 488,
 496 (2009) (“[D]eprivation of a procedural right without some concrete interest that is
 affected by the deprivation . . . is insufficient to create Article III standing.”).

        The burden of proof for establishing standing, which rests with the party seeking
 federal jurisdiction, must be met with adequate support at each stage of the litigation.
 Lujan, 504 U.S. at 561.

 III.   Request for Judicial Notice

      Defendant requests that the Court take judicial notice of the following two
 documents:

        (1) the MAC decision of February 18, 2020, denying coverage for Plaintiff’s
            TTFT device for the period from July 8, 2018 through October 8, 2018 (“MAC
            Decision”) (Dkt. 10-2); and
        (2) the MAC decision of June 2, 2020, denying Plaintiff’s request for reopening
            (Dkt. 10-2).

 See generally Req. for Judicial Notice (Dkt. 10-1).

         Under Federal Rule of Evidence 201, a court may take judicial notice of court
 filings and other matters of public record. Harris v. County of Orange, 682 F.3d 1126,
 1132 (9th Cir. 2012) (noting that a court may take judicial notice of “undisputed matters
Case 8:20-cv-00661-DOC-KES Document 22 Filed 07/22/20 Page 5 of 6 Page ID #:150
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00661-DOC-KES                                            Date: July 22, 2020

                                                                                         Page 5

 of public record”); see also Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
 746 n.6 (9th Cir. 2006) (taking judicial notice of pleadings, memoranda, and other court
 filings). The Court does not, however, take judicial notice of reasonably disputed facts
 contained within the judicially noticed documents. See Lee v. City of Los Angeles, 250
 F.3d 68, 688-89 (9th Cir. 2001).

        The Court finds that the decisions of the MAC are properly before the Court, and
 takes judicial notice thereof.

 IV.    Discussion

        This action must be dismissed because Plaintiff lacks Article III standing. As
 provided in the MAC Decision, the supplier of Plaintiff’s TTFT device—not Plaintiff
 herself—was found “financially liable” and “responsible.” MAC Decision at 5-6.
 Plaintiff was not required to pay for her treatment. Nor does Plaintiff allege that she has
 been otherwise injured by the MAC Decision. Plaintiff argues in her Opposition that she
 may be held personally liable for future treatments, or that her TTFT supplier might
 require her to sign an agreement assuming liability for the costs of future Medicare
 denials. Opp’n at 3-4. None of these potential injuries, however, has come to pass;
 indeed, Plaintiff has received favorable Medicare decisions for treatment periods
 subsequent to the denial at issue here. See Compl. ¶¶ 21-22.

        The Court is sympathetic to Plaintiff’s apprehension over the denial of benefits for
 the July-October 2018 treatment period, especially considering the severity of her illness
 and the reported outcomes of TTFT treatment. At this juncture, however, Plaintiff has not
 directly experienced any injury stemming from the MAC Denial, and the potential
 consequences she discusses in her Opposition remain speculative. Nor has Plaintiff
 argued that she has third-party standing to bring this action on behalf of her supplier. As
 such, the Court must find that Plaintiff does not presently have standing to bring this
 action. (Of course, nothing in this order shall preclude Plaintiff from bringing a new suit
 should any of her speculative harms materialize.)

 V.     Disposition

       For the reasons set forth above, the Court GRANTS Defendant’s Motion to
 Dismiss.

        The Clerk shall serve this minute order on the parties.
Case 8:20-cv-00661-DOC-KES Document 22 Filed 07/22/20 Page 6 of 6 Page ID #:151
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-00661-DOC-KES                                      Date: July 22, 2020

                                                                                   Page 6



  MINUTES FORM 11                                             Initials of Deputy Clerk: kd

  CIVIL-GEN
